Citation Nr: 0827520	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
traumatic arthritis, proximal interphalangeal joint, left 
index finger, non-dominant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from April 1957 to April 1959.
This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his December 2006 substantive appeal (Form 9), the veteran 
requested a Travel Board hearing.  In a January 2007 letter, 
he rescinded his request for a hearing.  So his hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's left finger is not anklyosed.

2.  The veteran is in receipt of the maximum rating for 
limitation of motion. 

3.  The veteran's left finger disability does not present 
symptoms of occasional incapacitating exacerbations of 2 or 
more major joints or 2 or more minor joint groups.

4.  The evidence does not show that the veteran's service-
connected left finger disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the left finger disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5010 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2006, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
February 2006 VCAA notice letter prior to initially 
adjudicating the veteran's claim in July 2006, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In any event, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
February 2006 VCAA letter stated that the veteran could 
submit evidence showing that his service-connected left 
finger disability had increased in severity.  He was told 
that this evidence could include:  a doctor's statement, 
laboratory tests, dates of examinations/tests, and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
disability had become worse.  Additionally, the diagnostic 
criteria used to determine the relative severity of the 
veteran's left finger disability were provided to him in the 
November 2006 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for an increased rating was needed for his claim 
to be granted.  Indeed, in response to the November 2006 SOC, 
he submitted his substantive appeal (VA Form 9) in December 
2006 arguing why he meets the requirements for increased 
rating.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.

Moreover, since providing the veteran VCAA notice in February 
2006, the RO has readjudicated his claim in the November 2006 
SOC based on the additional evidence received since that 
initial adjudication and in response to that additional 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (where the Federal Circuit Court 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It equally deserves mentioning that the RO issued a March 
2006 letter, also sent prior to initially adjudicating the 
claim in July 2006, that informed the veteran both of the 
disability rating and the effective date his claim would be 
assigned if granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).
If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and VA examinations, including the report of his most recent 
March 2006 VA compensation examination to assess the severity 
of his left finger disability.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the most 
recent March 2006 VCAA Notice of Response form, the veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claim be decided as soon as 
possible.

Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for a Left Finger Disability 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, in addition to the entire history of 
his disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected left finger disability, currently 
evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5010, which concerns arthritis, due to trauma, 
substantiated by X-ray findings.

The April 1959 Report of Medical History notes the veteran is 
right-handed.  Therefore, his left finger disability affects 
his minor hand.

Under DC 5010, arthritis, if as here due to trauma, is rated 
as degenerative arthritis or osteoarthritis under DC 5003.  
And DC 5003, in turn, indicates the arthritis will be rated 
on the bases of the extent it causes limitation of motion 
under the appropriate DC - which, here, is DC 5225 and DC 
5229.  38 C.F.R. § 4.71a.

Under DC 5225, a 10 percent rating is warranted when there is 
unfavorable or favorable ankloysis of the index finger.  A 
higher evaluation is not available under DC 5225.  The note 
to DC 5225 provides that it should be considered whether an 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 38 C.F.R. § 4.71a.  

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows:  for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so 
that the thumb pad faces the finger pads.  Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.

Under DC 5229, a 10 percent rating is warranted when there is 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A higher evaluation is not available 
under DC 5229.  38 C.F.R. § 4.71a.

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable DC, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Under DC 5003, when limitation of motion is noncompensable, a 
10 percent rating is warranted when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating is warranted where 
there is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

In March 2006, the veteran was afforded a VA examination.  
The veteran stated he was able to take care of his daily 
living activities with his left finger disability.  The VA 
examiner noted the veteran did not complain of pain in his 
finger, but that there was difficulty with movement of the 
finger.  He had no increased limitations or changes in range 
of motion with flare-ups or repetitive motion of the left 
finger.  There was no incoordination, excess fatigability, 
increase in lack of endurance, or pain.  Upon examination, 
the VA examiner noted that the veteran could flex his 
proximal interphalangeal joint 20 degrees, his metacarpal 
phalangeal joint 90 degrees, and his distal interphalangeal 
joint 30 degrees.  The veteran could also touch his fingers 
to the proximal crease of the palm.  The VA examiner 
determined that the veteran has a flexion deformity in one 
joint (the proximal interphalangeal joint) of his left 
finger.

VA Medical Center (VAMC) records were unremarkable for any 
complaints of, treatments for, or diagnosis of the veteran's 
left finger disability.

This evidence shows the veteran is not entitled to a higher 
rating under DCs 5225 and 5229 because the veteran already 
has the maximum rating of 10 percent under these DCs.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  However, there is no 
basis for a rating in excess of 10 percent based on 
limitation of the left finger due to any functional loss, as 
the veteran is receiving the maximum schedular rating for 
limitation of motion of the left finger.  Johnston v. Brown, 
10 Vet. App. 80 (1997).

Additionally, this evidence shows the veteran is not entitled 
to a rating higher than 10 percent under DCs 5010-5003 
because there is no objective indication he has the required 
occasional incapacitating exacerbations of 2 or more major 
joints or 2 or more minor joint groups.  The evidence also 
does not show he is periodically incapacitated.

Further, the veteran's left index finger is not so impaired 
that it would be equivalent to amputation of that finger, for 
a 10 percent rating under DC 5153.  The veteran's left finger 
is not anklyosed, as evidenced by the VA examination showing 
flexion of each joint of the finger.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing Dorland's Illustrated Medical 
Dictionary, 91 (27th ed. 1988).  The fact that the veteran 
has some movement in his left finger means that the finger is 
not anklyosed.  Additionally, although the veteran indicated 
that he had difficulty with movement of the finger, he did 
not indicate that he was unable to accomplish movements and 
daily activities with the finger.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's left finger disability.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis, proximal interphalangeal joint, left 
index finger, non-dominant, is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


